Case 0:20-cv-60719-WPD Document 186 Entered on FLSD Docket 09/13/2021 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

    ITAMAR MEDICAL LTD.,                   Case No. 20-60719-CIV-
                                           DIMITROULEAS/SNOW
              Plaintiff,
    v.

    ECTOSENSE NV, and
    VIRTUOX, INC.
              Defendants      /

    ECTOSENSE NV’s MOTION TO STRIKE ITAMAR’S MOTION FOR EXTENSION
                AND MOTION FOR EXPEDITED DISCOVERY
Case 0:20-cv-60719-WPD Document 186 Entered on FLSD Docket 09/13/2021 Page 2 of 9




                                              Introduction
          Nearly every time Ectosense files a motion in this case that Itamar has not joined in or
   stipulated to, Itamar has complained that Ectosense failed to properly confer, or violated the
   Court’s page limitations. Here are just a few examples:
          -   Itamar opposed Ectosense’s request for additional pages to address Itamar’s Motion to
              Compel De-Designation after Ectosense had filed its response under the impression
              that the de-designation motion was not subject to ECF 67 because it was not addressing
              objections. See ECF 106 and 107. Pursuant to Itamar’s request, this Court struck
              Ectosense’s response finding it subject to the limitations of ECF 67. See ECF 108.
          -   Itamar complained that Ectosense did not properly confer about Mr. Kleinhendler’s
              efforts to extort Ectosense before opposing his pro hac vice admission through a motion
              for reconsideration. See ECF 144. This Court then denied the Motion for
              Reconsideration without prejudice and ordered conferral. See ECF 155.
          -   Despite two exhaustive conferral letters from Ectosense, and iterative fruitless
              telephonic and email conferrals with both Itamar’s prior and current counsel over the
              course of several months, when Ectosense filed its Motions to Compel regarding the
              cascade of improper objections lodged by Itamar and Itamar’s failure to provide proper
              discovery, Itamar complained that Ectosense had not conferred about every specific
              argument that Ectosense made in the motions. See ECF 156.
   Itamar does not hold itself to the same standards. In an effort to circumvent the briefing limitations
   imposed by this Court’s Order Governing Discovery Procedures, ECF 67, and before properly
   conferring about the relief requested therein, Itamar filed its combined Motion For Extension And
   For Expedited Discovery In Connection With Ectosense’s Motion To Disqualify Gene
   Kleinhendler And For Sanctions. See ECF 183 (hereafter the “Expedited Discovery Motion”).
      (a) The Expedited Discovery Motion violates the page limitations of ECF 67 and ECF
          179.
      This Court imposes a 5 page limit on discovery motions. See ECF 67. Itamar’s Expedited
   Discovery Motion spans 10 pages—only half a page of which is dedicated to the request for an
   extension of time. This Court should strike Itamar’s Expedited Discovery Motion, and require that
   Itamar comply with this Court’s page limitations. This is particularly true as Itamar and this Court
   have previously held Ectosense to strict compliance with ECF 67. See ECF 106 – 108.

                                                     1
Case 0:20-cv-60719-WPD Document 186 Entered on FLSD Docket 09/13/2021 Page 3 of 9




       Moreover, Itamar dedicated considerable briefing space arguing the merits of Ectosense’s
   Motion to Disqualify. Itamar even went so far as to submit an affidavit from Latham & Watkins
   that serves no ostensible purpose in the Expedited Discovery Motion except to challenge the merits
   of the underlying Motion to Disqualify. Such argument belongs in a formal response from Itamar,
   which is also subject to a page limitation by this Court. See ECF 179 (Ordering that Ectosense file
   the Motion for Reconsideration as a Motion to Disqualify and limiting Ectosense and Itamar to 10
   pages for the motion and response, respectively). Itamar has not only ignored the page limitation
   on discovery motions, it is using the additional pages to simultaneously brief for this Court the
   Motion to Disqualify. This Court should strike Itamar’s Expedited Discovery Motion for violating
   ECF 67 (Order Governing Discovery Procedures) and 179 (Imposing 10 page limit for the Parties’
   respective briefing on the Motion to Disqualify).
      (b) Itamar failed to properly confer
          Itamar sent its first conferral with the array of distinct requests in its Expedited Discovery
   Motion at 9:44 pm on Wednesday September 8, 2021. In the initial conferral, Itamar requested (1)
   expedited responses to discovery that it had not even served or provided with its request, (2)
   agreement to produce two individuals and a corporate representative in Europe for deposition
   within a week, and (3) an extension of time to respond to Ectosense’s Motion to Disqualify until
   such time as Itamar can complete its discovery. Despite the fact that Itamar had not responded to
   Ectosense’s conferral letter sent a week earlier on other topics, undersigned counsel responded
   immediately the following morning:
                  This comes as a surprise because Itamar has already responded to
                  an earlier iteration of the same motion, and did not say that it
                  needed discovery in order to do so. Itamar's earlier response already
                  confirmed that the parties are largely in agreement about the facts
                  of what transpired. The disagreement is about the legality and
                  propriety of what happened. Can you give me some guidance on
                  what documents or testimony Itamar believes it needs from
                  Ectosense given that the narrow ground of dispute appears to be
                  about the propriety of what everyone agrees happened?

                  Specifically, the affidavits of Mr. Benoot and Mr. Dahlquist, (1)
                  confirmed that Mr. Kleinhendler called them, and (2) authenticated
                  the letters that he sent. I am unaware of any dispute about these
                  issues. Mr. Kleinhendler's earlier affidavit already confirmed that
                  he called Mr. Dahlquist and requested Saffelberg's contact
                  information, and that he sent then sent the letters in question.

                                                    2
Case 0:20-cv-60719-WPD Document 186 Entered on FLSD Docket 09/13/2021 Page 4 of 9




                  Itamar's position was that the letters were routine demand letters,
                  and that Mr. Benoot is the Saffelberg representative and thus Mr.
                  Kleinhendler did not engage in an ex parte communication when
                  contacting Mr. Benoot. Thus, I am not sure what discovery you
                  would need to defend this motion. I can concede that there is a
                  dispute about whether Mr. Kleinhendler reviewed AEO
                  documents, but the motion clearly explains that it was Mr.
                  Kleinhendler who claims he reviewed such documents, and the
                  statements Ectosense relies upon for this proposition are in writing
                  in Mr. Kleinhendler's letters. It is Itamar and Mr. Kleinhendler who
                  would be in possession of any documents relating to this issue.

                  Nonetheless, if you can provide some topics that Itamar feels it
                  needs discovery on, we will be open to conferring and resolving
                  points by stipulation, but we cannot address your requests below
                  without understanding what discovery Itamar would be seeking.
                  With respect to documents, Itamar has not propounded any requests
                  for production from which we can evaluate your request that they
                  be responded to and produced on an expedited basis. With respect
                  to depositions, you have suggested that these would be taken for
                  the purpose of defending the motion to disqualify. If that is the case,
                  can you please identify what areas of inquiry you wish to explore
                  and propose some reasonable limitations that Itamar would be
                  amenable to? If we can agree upon some limitations on time and
                  scope, I expect that Ectosense and Saffelberg would be less inclined
                  to oppose a request for deposition.

          Itamar responded shortly before 1:00 p.m. (which is 7:00 p.m. in Belgium where Ectosense
   is located) with fifteen proposed document requests and indicating that it wants to depose, as one
   example, Saffelberg’s general counsel about any investigations Saffelberg did in response to
   Itamar’s threats of regulatory and criminal prosecution, which would obviously be work product.
   Most of Itamar’s requests implicated documents and topics that are categorically privileged, but
   Itamar’s requests were needed more nuanced consideration and discussion with Itamar’s counsel.
   Itamar was demanding conclusion of the conferrals while requesting three depositions (an
   Ectosense board member, Saffelberg’s general counsel, and a corporate representative of
   Saffelberg), and fifteen categories of documents. Itamar had not actually served any of the
   discovery, or sent a proposed nonparty corporate representative subpoena. Ectosense nonetheless
   attempted to confer about the substance rather than the procedure and unreasonable time
   constraints Itamar was forcing upon Ectosense here.



                                                     3
Case 0:20-cv-60719-WPD Document 186 Entered on FLSD Docket 09/13/2021 Page 5 of 9




          Undersigned explained that given the six hour time difference, he would set a time to
   discuss the requests with Ectosense first thing the next morning, and indeed held a call at 9:30 am
   on Friday morning from which he could get back to Itamar. However, given the breadth of requests
   and particular issues implicated by Itamar’s demands, undersigned desired to break some down
   and identify areas for agreement and areas where there may be disagreement. At 10:30 am on
   Friday, undersigned explained that he would like to discuss later in the day so that Ectosense could
   put together a comprehensive response:
                  With respect to the Motion to Disqualify conferrals, I will need some
                  time today to put together a comprehensive response to the array of
                  requests. For the immediate issue that Itamar has a response due on
                  Monday, I can say right now that we will not oppose an extension
                  of time to address the lost time over the weekend, and holidays. That
                  was not a deliberate effort on our part. If you want to do an
                  unopposed motion to at least get that pressure off, that is fine by us,
                  but we cannot yet agree to an extension pending discovery as there
                  are several sub-points involved in the discovery that we will need to
                  discuss.

   Despite the fact that Ectosense was mindful of the approaching response deadline and stipulated
   to an extension of time on that so the parties could actually work through the array of other
   requests, Itamar responded by filing the Expedited Discovery Motion without any further
   conferral. These were not reasonable efforts by Itamar to confer as Ectosense had less than one
   day (which was functionally ~6 business hours in Belgium) between the time Itamar actually sent
   specific discovery requests and deposition topics and the time that Itamar filed its Expedited
   Discovery Motion. Moreover, Itamar still had not even served or sent proposed copies of the
   deposition notices, requests for production, or Letters Roggatory, that Itamar attached to its
   Expedited Discovery Motion. Yet, Itamar implied to this Court that Ectosense was being dilatory
   in its response to Itamar’s requests. See ECF 183 FN 5 (“Itamar has requested that Ectosense agree
   to produce the witnesses and documents voluntarily, but Ectosense has not yet responded with a
   definitive answer to this request.”). The first time anyone from Ectosense’s side had seen any of
   the discovery documents was when Itamar filed them with the motion. The first time Itamar even
   suggested it wanted to depose a board member, Saffelberg, and Saffelberg’s general counsel, was
   in the middle of the night on Wednesday September 8th. Itamar only provided actual topics less
   than 24 hours before filing the Expedited Discovery Motion, and the topics it did provide clearly
   implicate privileged topics and a host of relevance issues.

                                                    4
Case 0:20-cv-60719-WPD Document 186 Entered on FLSD Docket 09/13/2021 Page 6 of 9




      This is all made far worse by the fact that Itamar does not actually need any discovery here. It
   has already responded to an earlier version of the Motion to Disqualify. See ECF 144. Itamar’s
   earlier response confirmed that there was no disagreement about the material points of what
   actually transpired, and the evidence Ectosense relies upon are the written letters from Mr.
   Kleinhendler. Nonetheless, to avoid burdening the Court, Ectosense (as it always does)
   immediately began conferring and trying too develop a way to resolve the list of Itamar’s discovery
   demands without Court intervention. Clearly Itamar should have further conferred so that instead
   of Itamar presenting a series of different requests with a host of jurisdictional, privilege, and
   relevance problems, the parties could first discuss ways to identify what disputes actually exist.
                                               Conclusion
          Itamar has violated this Court’s orders setting forth page limits on discovery motions and
   the Parties’ briefing of the Motion to Disqualify. This Court should strike Itamar’s Expedited
   Discovery Motion for violating the page limitations imposed by this Court. Moreover, after
   consistently complaining that Ectosense fails to confer, it is Itamar who failed to properly confer.
   This Court should deny Itamar’s Expedited Discovery Motion and allow the Parties to actually
   confer about the issues raised therein as they span multiple different topics. In the event that this
   Court does not strike the Expedited Discovery Motion, then this Court should permit Ectosense to
   file a complete response with an equal 10 pages of briefing space by Friday September 17, 2021.




                                                    5
Case 0:20-cv-60719-WPD Document 186 Entered on FLSD Docket 09/13/2021 Page 7 of 9




                                 CERTIFICATE OF SERVICE

           Counsel for Ectosense nv hereby certifies that on the 13th day of September 2021, I
   electronically filed the foregoing document via CM/ECF and served this document on all counsel
   of record as listed in the Service List below.
                                                            Counsel for Ectosense nv:

                                                            /s/ Seth J. Donahoe

                                                            Paul O. Lopez, Esq.
                                                            Florida Bar No. 983314
                                                            pol@trippscott.com (primary)
                                                            eservice@trippscott.com (secondary)
                                                            sxc@trippscott.com (secondary)
                                                            Seth J. Donahoe, Esq.
                                                            Florida Bar No. 1004133
                                                            sjd@trippscott.com (primary)
                                                            sgc@trippscott.com (secondary)
                                                            B. George Walker, Esq.
                                                            Florida Bar No. 0071049
                                                            bgw@trippscott.com (primary)
                                                            sxc@trippscott.com (secondary)
                                                            Tripp Scott, P.A.
                                                            110 SE 6th Street, 15th Floor
                                                            Fort Lauderdale, FL 33301
                                                            Telephone: (954) 525-7500
                                                            Telefax: (954) 761-8475




                                                 6
Case 0:20-cv-60719-WPD Document 186 Entered on FLSD Docket 09/13/2021 Page 8 of 9




                                      SERVICE LIST
                                 CASE NO: 20-cv-60719-WPD

   Counsel for Plaintiff:                       Counsel for Defendant ECTOSENSE:

   LAURA GANOZA, ESQ.                           PAUL O. LOPEZ, ESQ.
   Florida Bar No. 0118532                      eservice@trippscott.com (primary)
   lganoza@foley.com                            pol@trippscott.com (secondary)
   atownsend@foley.com                          sxc@trippscott.com (secondary)
   HAWWI EDAO, ESQ.                             SETH J. DONAHOE, ESQ.
   Florida Bar No. 1026550                      eservice@trippscott.com (primary)
   hedao@foley.com                              sjd@trippscott.com (secondary)
   hmoreno@foley.com                            sgc@trippscott.com (secondary)
   FOLEY & LARDNER LLP                          B. GEORGE WALKER, ESQ.
   One Biscayne Tower, Suite 1900               bgw@trippscott.com
   2 South Biscayne Boulevard                   sxc@trippscott.com
   Miami, Florida 33131                         cab@trippscott.com
   (305) 482-8400                               Tripp Scott, P.A.
   (305) 482-8600 (fax)                         110 SE 6th Street, 15th Floor
                                                Fort Lauderdale, FL 33301
   Co-Counsel for Plaintiff:                    Telephone: (954) 525-7500
                                                Telefax: (954) 761-8475
   JESSICA N. WALKER, ESQ.
   jwalker@foley.cOM
   FOLEY & LARDNER LLP                          Co-Counsel for Defendant ECTOSENSE:
   555 South Flower Street, Suite 3300
   Los Angeles, CA 90071-2418                   Stephen Baird, Esq.
   (213) 972-4675                               (pro hac vice to be filed)
                                                GREENBERG TRAURIG, LLP
   GENE KLEINHENDLER, ESQ.                      90 South 7th St., Suite 3500
   gene@gk-ad.com                               Minneapolis, MN 55402
   ANNA ADAMSKY, ESQ.                           bairds@gtlaw.com
   anna@gk-ad.com
   GK ADVISORY                                  Paul B. Ranis, Esq.
   72 Ahad Haam St.                             Florida Bar No. 64408
   Tel Aviv 6520512, Israel                     GREENBERG TRAURIG, P.A.
   (972) 3-735-6168                             401 E. Las Olas Boulevard, Suite 2000
                                                Fort Lauderdale, Florida 33301
                                                ranisp@gtlaw.com
                                                scottlaw@gtlaw.com
                                                FLService@gtlaw.com

                                                Counsel for VirtuOx Inc.

                                                Jonathan B. Morton
                                                Florida Bar No. 956872

                                            7
Case 0:20-cv-60719-WPD Document 186 Entered on FLSD Docket 09/13/2021 Page 9 of 9




                                            Jonathan.Morton@klgates.com
                                            K&L Gates LLP
                                            Southeast Financial Center
                                            200 South Biscayne Boulevard, Suite 3900
                                            Miami, Florida 33131-2399
                                            Telephone: 305-539-3357

                                            Darlene F. Ghavimi, Admitted Pro Hac Vice
                                            Texas Bar No. 24072114
                                            Darlene.Ghavimi@klgates.com
                                            Stewart Mesher, Admitted Pro Hac Vice
                                            Texas Bar No. 24032738
                                            Stewart.Mesher@klgates.com
                                            K&L GATES LLP
                                            2801 Via Fortuna Suite 350
                                            Austin, Texas 78746-7568
                                            Telephone: (512) 482-6919




                                        8
